PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 9,451,196
Issue Date: 20 Sep 2016
Application No. 13/490,932
Filing or 371(c) Date: 7 Jun 2012
Attorney Docket No. 007412.02146 


:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition pursuant to 37 C.F.R. §§ 1.78(c) and 1.78(e) filed on January 12, 2022, to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of priority to two prior-filed provisional applications and an unintentionally delayed claim under 35 U.S.C. § 120 for the benefit of priority to three nonprovisional applications.  Both priority claims have been set forth in a concurrently filed corrected/updated Application Data Sheet (ADS).

The renewed petition pursuant to 37 C.F.R. §§ 1.78(c) and 1.78(e) is DISMISSED.

As a preliminary matter, Petitioner uses the singular word “applicant” throughout this petition.  The undersigned will presume this is a typographical error, since there is no designated applicant and the applicant has been listed as the joint inventors throughout the prosecution history of this application, as well as on the corrected/updated ADS included with this renewed petition received on January 12, 2022.  Petitioner must notify the undersigned when responding to this decision if this presumption is incorrect, and the word “applicant” was intended to be a reference to Comcast Cable Communications Management, LLC, the assignee listed on the corrected/updated ADS included with this renewed petition received on January 12, 2022.

A petition under 37 C.F.R. § 1.78(c) to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of a prior-filed provisional application requires:
The reference required by 35 U.S.C. 119(e) and paragraph (a)(3) of this section to the prior-filed provisional application, unless previously submitted;

the petition fee set forth in § 1.17(m); and,

a statement that the entire delay between the date the benefit claim was due under paragraph (a)(4) of this section and the date the benefit claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

A petition for acceptance of a claim for delayed priority under 37 C.F.R. § 1.78(e) is only applicable to those applications filed on or after November 29, 2000.  Further, the petition is appropriate only after the expiration of the period specified in 37 C.F.R. 1.78(d)(3)(ii).  In addition, the petition under 37 C.F.R. 1.78(e) must be accompanied by:  

(1) 	the reference required by 35 U.S.C. 120 and paragraph 37 
	C.F.R. § 1.78(d)(2) to the prior-filed application, unless 
	previously submitted;
(2)  the petition fee set forth in 37 C.F.R. §  1.17(m); and,
(3)  a statement that the entire delay between the date the 
benefit claim was due under paragraph (d)(3) of this section and the date the benefit claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

On June 24, 2021, an original petition pursuant to 37 C.F.R. 
§§ 1.78(c) and 1.78(e) was received, along with, inter alia, the petition fee and both a certificate of correction and the required fee.  The petition received on June 24, 2021 was dismissed via the mailing of a decision on July 29, 2021.

A renewed petition pursuant to 37 C.F.R. §§ 1.78(c) and 1.78(e)  was received on September 29, 2021, which was dismissed via the mailing of a decision on November 5, 2021.

To date, requirements (2) of 37 C.F.R. §§ 1.78(c) and 1.78(e) above have been satisfied and items (1) and (3) of 37 C.F.R. 
§§ 1.78(c) and 1.78(e) have not.

Regarding requirements (1) of 37 C.F.R. §§ 1.78(c) and  1.78(e), 37 C.F.R. §§ 1.78(a)(3) and 1.78(d)(2) each require the a corrected/updated ADS has been included with this petition but it cannot be entered for two reasons.

First, the benefit claim on the corrected/updated ADS received with this renewed petition on January 12, 2012 does not match the benefit claim on the certificate of correction received previously on June 24, 2021.  The former incorrectly lists application number 10/390,064 as a continuation of 10/306,752, whereas the latter correctly lists it as a Continuation-in-Part.

Second, the material to be added to Office records has not been properly marked in the corrected/updated ADS received with this renewed petition on January 12, 2012.  This ADS lists the removal of the word “and” in the second, third, fourth, fifth, and sixth-listed benefit claims, which is a word that has no meaning in ADS practice.

Petitioner may find it easier to prepare an acceptable corrected/updated ADS by: 

reproducing the currently accorded benefit claim, and striking through each line that contains a benefit claim he does not want. 
Printing the benefit claims he desires on additional lines of this same ADS, and underling each.

When drafting the corrected/updated ADS, Petitioner must draft all changes according to the Application Filing Receipt mailed on June 12, 2015 that sets forth, in pertinent part:
	
    PNG
    media_image2.png
    116
    549
    media_image2.png
    Greyscale


Regarding requirements (3) of 37 C.F.R. §§ 1.78(c) and 1.78(e),  Petitioner included the statement required by 37 C.F.R. 
§ 1.78(e)(3) with the June 24, 2021 filing, and has provided the statement required by 37 C.F.R. § 1.78(c)(3) with this January 12, 2022 filing.

However, the Director may require additional information where there is a question whether the delay was unintentional.  The Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020).  In this instance, a petition under 37 C.F.R. § 1.78 was filed more than two years after the date the benefit claim was due. Therefore, applicant must provide sufficient information of the facts and circumstances surrounding the entire delay to support a conclusion that the entire delay was unintentional. Id. at 12223. 

The decision mailed November 5, 2021 set forth on pages 4-5:

With this renewed petition, Petitioner explains on the second page that the error occurred due to “the inadvertent failure to include any application numbers in the left most spaces of the ADS.”  Petitioner adds that “applicant was unaware of the errors until it was recently decided by the applicant to offer for sale the patent portfolio including this patent” and the error was discovered during the performance of due diligence “on the patents in the portfolio.”

First, the word “recently” is a vague term.  Petitioner must reveal the precise date on which the Applicants learned of the error in the priority chain.

Second, the USPTO mailed a filing receipt to Petitioner’s law firm on June 22, 2012, which sets forth, in pertinent part:
 

    PNG
    media_image3.png
    86
    454
    media_image3.png
    Greyscale


The USPTO mailed a corrected filing receipt to Petitioner’s law firm on June 12, 2015, which sets forth, in pertinent part:


    PNG
    media_image4.png
    119
    518
    media_image4.png
    Greyscale


This application issued as U.S. patent number 9,451,196 on September 20, 2016, which sets forth on the first and second pages:
	
    PNG
    media_image5.png
    132
    407
    media_image5.png
    Greyscale


	

    PNG
    media_image6.png
    167
    401
    media_image6.png
    Greyscale
 

It is not clear why the parties having the right or authority to present the domestic benefit claim in the above-identified application would have been unaware that the presently requested benefit claim had not been accorded.  It is equally unclear why these parties took no action to secure the desired benefit claim until the filing of the June 24, 2021 petition more than nine years after the mailing of the June 22, 2012 filing receipt and four years and nine months after the issuance of the patent.  Statements from the Applicants are not required: it would be sufficient for Petitioner to expressly state that he has spoken with the Applicants and confirmed the facts of which Petitioner lacks firsthand knowledge.

Emphases included.

the proper chain of priority (emphasis included) in the Application Data Sheet until it was decided by the applicant in 2020 to offer for sale the patent portfolio including this patent” and on or about January of 2021 the errors were located and the client (who is presumably Comcast Cable Communications Management, LLC) was notified.  

Petitioner adds that the applicants did not appreciate that the ADS must contain serial numbers in the leftmost column.  However, this ADS was not signed by the applicants: it was signed by Evan Clark, Registration Number 64,836; an attorney who is listed as an attorney of record, and according to USPTO records is employed by Petitioner’s law firm.  

First, Petitioner’s explanation does not answer the question of why the parties having the right or authority to present the domestic benefit claim in the above-identified application would have been unaware that the presently requested benefit claim had not been accorded, in light of the fact that two filing receipts and the patent itself each list a benefit claim that differs from the presently desired one.

Second, if an unidentified party discovered the error and notified the client of the same on or about January of 2021 and the original petition pursuant to 37 C.F.R. §§ 1.78(c) and 1.78(e) was not filed until June 24, 2021, this means the unidentified party and the client each let six months pass before filing a petition seeking to address this matter.  Petitioner is reminded that it is the entire period of delay that must be shown to have been unintentional, and it is not clear half a year was permitted to elapse.

Any reply should include a cover letter entitled “Renewed Petition pursuant to 37 C.F.R. §§ 1.78(c) and (e).”  

Any renewed petition should indicate in a prominent manner that the attorney handling this matter is Paul Shanoski, and may be submitted by mail,1 hand-delivery,2 or facsimile.3  Registered 4

If responding by mail, Petitioner is advised not to place the undersigned’s name on the envelope.  Only the information that appears in the footnote should be included – adding anything else to the address will delay the delivery of the response to the deciding official.

The petition fee and both the certificate of correction and the associated fee have each been received and need not be resubmitted.

Any questions concerning this matter may be directed to Attorney Advisor Paul Shanoski at (571) 272-3225.  


/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA, 22313-1450.  
        2 Customer Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314.
        3 (571) 273-8300: please note this is a central facsimile number.  
        4 https://www.uspto.gov/patents/apply